DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on March 25, 2022 in response to PTO office action dated January 06, 2022. The amendment has been entered and considered.

Claims 1-5 have been amended.  Claims 1-5 are pending in this office action.

Applicant’s amendment with respect to the objection of the claims 1 and for minor informalities has been fully considered.  As a result, the objection has been withdrawn. 

Applicant’s amendment with respect to the rejection of claims under 35 U.S.C. 112(f) has been fully considered.  As a result, the rejection has been withdrawn.

Applicant’s argument and amendment to claims 1-5 with respect to the rejection of claims under 35 U.S.C. 101 has been fully considered.  As a result, the rejection has been withdrawn.

Applicant's arguments and amendment with respect to the rejection of the claims under 35 U.S.C. § 102(a)(1) have been fully considered. For further detail, see response to argument section. 

This action is FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 31, 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Levinson (US 9,612,123 B1) in view of Mizoguchi et al. (US 20160259814 A1).

Regarding claim 1, Levinson discloses a system for generating map data for correcting a data format and a …of the map data to a required specification of a distribution destination (see Levinson col. 4, lines 25-30, FIG. 36 is a diagram depicting a mapping engine configured to generate mapping data adaptively for autonomous vehicles responsive to changes in physical environments; see Levinson col. 37, lines 59-64, Map data 3659 may be transmitted to autonomous vehicle 3630 for storage in map repository 3605a and for use to facilitate localization as well as other functionalities; mapping engine 3654 may include one or more of the following: see Levinson col. 40, lines 29-34, an integrator 3651 to integrate sensor data, a calibrator 3652 to calibrate sensor data, a data change detector 3653 to detect changes in portions of map data, a tile generator 3656 to generate formatted map data, and a data change manager 3657 to manage implementation of changed map data, according to various examples), comprising:

a data supplementing circuit for supplementing map data…(see Levinson col. 38, lines 40-50, Based on the changed portion of an environment, the autonomous vehicle controller may implement varying proportional amounts of map data in map repository 3605a and locally-generated map data to optimize localization. For example, an autonomous vehicle controller may generate hybrid map data composed of both remotely-generated map data and locally-generated map data to optimize the determination of the location or local pose of autonomous vehicle 3630. Further, an autonomous vehicle controller, upon detecting variation data, may cause transmission (at various bandwidths or data rates) of varying amounts of sensor-based data or other data to autonomous vehicle service platform);
an authoring circuit for editing the map data to the required specification of the distribution destination which differ at least in one of the data format and … (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data); and
a database for accumulating the map data edited by the authoring circuit to allow distribution of the map data as versatile data (see Levinson col. 41, line 64-col. 42, lines 1-6, data change detector 3653 may detect that another number of data sets, including data set 3655b, includes data representing the presence of external objects in portions of map data 3665 of 3-D model data 3661, whereby portions of map data 3665 coincide with portions of map data 3664 at different times. Therefore, data change detector 3653 may detect changes in map data, and may further adaptively modify map data to include the changed map data (e.g., as updated map data); see Levinson col. 41, lines 21-64, Mapping engine 3654 is configured to provide map data 3659 to map data repository 3605a in reference data repository 3605. Mapping engine 3654 may be configured to apply the change in map data to form updated three-dimensional ("3-D") map data as reference data for transmission to reference data stores (i.e., repositories) in a fleet of autonomous vehicles).

Mizoguchi expressly detail level of map data….discloses a processor operatively coupled to the system, the processor comprising; a detail determination circuit for determining the detail level of the map data (see Mizoguchi paragraph [0025], The map database DB includes two databases: a map database DBL that is, for example, referenced chiefly by the navigation unit 6, and a map database DBH that has more detailed data than that of the map database DBL. The map database DBL has map data for guiding a vehicle traveling route and displaying the current position of the vehicle, while the map database DBH has high-definition map data for driving assist control including automated driving),
the detail level comprising a first detail level and a second detail level (see Mizoguchi paragraph [0025], The map database DB includes two databases: a map database DBL that is, for example, referenced chiefly by the navigation unit 6, and a map database DBH that has more detailed data than that of the map database DBL…see Mizoguchi paragraph [0026], The map database DBL for navigation has the current node Nk coupled with the former node Nk−1 and the next node Nk+1 via the respective links as illustrated in FIG. 2, and each link stores, for example, information on traffic lights, road signs, and buildings. Meanwhile, the high-definition map database DBH for traveling control has data points Pi, Pi+1, Pi+2, . . . between the node Nk and the node Nk+1 as illustrated in FIG. 3. This data point Pi retains road shape data such as the curvature, lane width, and road shoulder width of a road on which the subject vehicle 1 travels, and traveling control data such as the road azimuth, the type of road white line, and the number of lanes along with attribute data such as reliabilities and data update dates as discussed below);
supplementing first detail level map data to increase the detail level of the map data (see Mizoguchi paragraph [0049], The data processing module 50 performs processing of updating the map database DB, and additionally performs processing of creating new data and adding the created new data when there is an area data of which are not present in the map database DB. When an instruction is issued to update the map database DB in accordance with a determination result of the update determining module 40, the map database DB is updated with the map data of the map database DB replaced with the update data. New map data are appropriately added to the map database DB in accordance with this processing of updating the map data).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Mizoguchi into the method of Levinson to have the detail level comprising a first detail level and a second detail level.  Here, combining Mizoguchi with Levinson, which are both related to updating map database, improves Levinson, by providing system for accurately recognizing the difference between a detailed map database used for traveling control and the actual road situation and environment, keeping the database updated, and exerting accurate traveling control. (see Mizoguchi paragraph [0008]).

Regarding claim 2, Levinson discloses a reliability evaluation circuit for information communication with the distribution destination, and allowing evaluation of reliability indicating a degree to which the versatile data distributed from the database are adapted to the required specification (see Levinson col. 12, lines 55-67, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping ("SLAM") or the like. Note that localizer 468 may implement a "hybrid" approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data. Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data); and
a reliability registration circuit for registering the reliability in the database by associating the evaluation of the reliability evaluation circuit with the versatile data individually (see Levinson col. 12, lines 55-67, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping ("SLAM") or the like. Note that localizer 468 may implement a "hybrid" approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data. Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data).

Regarding claim 3, Levinson discloses wherein: the distribution destination is an onboard machine of an automatic drive vehicle (see Levinson col. 4, lines 25-30, FIG. 36 is a diagram depicting a mapping engine configured to generate mapping data adaptively for autonomous vehicles responsive to changes in physical environments);
a reliability determination circuit is further provided between the reliability evaluation circuit and the reliability registration circuit (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data), 
the reliability determination circuit determining the reliability as an index indicating whether or not the versatile data are adapted to the automatic drive vehicle based on a result of comparison between a supplementary rate calculated as a degree of a need for the data supplementation and a threshold value (see Levinson col. 12, lines 55-67, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping ("SLAM") or the like. Note that localizer 468 may implement a "hybrid" approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data. Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data); and if the reliability determination circuit determines that the reliability is accurate, the reliability registration circuit updates a registered content of the reliability in association with the versatile data (see Levinson col. 14, lines 13-17, vehicle data controller 408 can control the rate at which local map data is received into autonomous vehicle service platform 408 as well as the frequency at which map updater 406 performs updating of the map data; see Levinson col. 14, lines 23-37, Autonomous vehicle fleet manager 703 is configured to coordinate the dispatching of autonomous vehicles 730 to optimize multiple variables, including an efficient use of battery power, times of travel, whether or not an air-conditioning unit in an autonomous vehicle 730 may be used during low charge states of a battery, etc., any or all of which may be monitored in view of optimizing cost functions associated with operating an autonomous vehicle service. An algorithm may be implemented to analyze a variety of variables with which to minimize costs or times of travel for a fleet of autonomous vehicles).

Regarding claim 4, Levinson discloses a map data server for distributing input map data having a data format and … corrected adaptively to a required specification of a distribution destination (see Levinson col. 4, lines 25-30, FIG. 36 is a diagram depicting a mapping engine configured to generate mapping data adaptively for autonomous vehicles responsive to changes in physical environments; see Levinson col. 37, lines 59-64, Map data 3659 may be transmitted to autonomous vehicle 3630 for storage in map repository 3605a and for use to facilitate localization as well as other functionalities; mapping engine 3654 may include one or more of the following: see Levinson col. 40, lines 29-34, an integrator 3651 to integrate sensor data, a calibrator 3652 to calibrate sensor data, a data change detector 3653 to detect changes in portions of map data, a tile generator 3656 to generate formatted map data, and a data change manager 3657 to manage implementation of changed map data, according to various examples),
comprising:
a processor operatively coupled to the server, the processor comprising
a data supplementing circuit …(see Levinson col. 38, lines 40-50, Based on the changed portion of an environment, the autonomous vehicle controller may implement varying proportional amounts of map data in map repository 3605a and locally-generated map data to optimize localization. For example, an autonomous vehicle controller may generate hybrid map data composed of both remotely-generated map data and locally-generated map data to optimize the determination of the location or local pose of autonomous vehicle 3630. Further, an autonomous vehicle controller, upon detecting variation data, may cause transmission (at various bandwidths or data rates) of varying amounts of sensor-based data or other data to autonomous vehicle service platform);
an authoring circuit for editing the map data to the required specification of the distribution destination, which differ at least in one of the data format and the … (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data);
a database for accumulating the map data edited by the authoring circuit to allow distribution of the map data as versatile data (see Levinson col. 41, line 64-col. 42, lines 1-6, data change detector 3653 may detect that another number of data sets, including data set 3655b, includes data representing the presence of external objects in portions of map data 3665 of 3-D model data 3661, whereby portions of map data 3665 coincide with portions of map data 3664 at different times. Therefore, data change detector 3653 may detect changes in map data, and may further adaptively modify map data to include the changed map data (e.g., as updated map data); see Levinson col. 12, lines 39-50, dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data). In some instances, 2D map data and 3D map data may be viewed as "global map data" or map data that has been validated at a point in time by autonomous vehicle service platform 401. As map data in map data repository 405a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization);
a data distribution circuit for distributing data to the distribution destination (see Levinson col. 12, lines 55-67, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping ("SLAM") or the like. Note that localizer 468 may implement a "hybrid" approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data. Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data); and
a reliability reception circuit for registering the reliability in the database in association with the versatile data individually in response to reception of an evaluation from the distribution destination with respect to the versatile data distributed from
the database (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data).

Mizoguchi expressly discloses a detail level the map data …supplementing first detail level map data to increase the detail level of the map data (see Mizoguchi paragraph [0049], The data processing module 50 performs processing of updating the map database DB, and additionally performs processing of creating new data and adding the created new data when there is an area data of which are not present in the map database DB. When an instruction is issued to update the map database DB in accordance with a determination result of the update determining module 40, the map database DB is updated with the map data of the map database DB replaced with the update data. New map data are appropriately added to the map database DB in accordance with this processing of updating the map data).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Mizoguchi into the method of Levinson to have supplementing first detail level map data to increase the detail level of the map data.  Here, combining Mizoguchi with Levinson, which are both related to updating map database, improves Levinson, by providing system for accurately recognizing the difference between a detailed map database used for traveling control and the actual road situation and environment, keeping the database updated, and exerting accurate traveling control. (see Mizoguchi paragraph [0008]).

Regarding claim 5, Levinson discloses a method of generating map data, allowing a computer to execute a program to distribute input map data having a data format and …corrected to a required specification which differs for each device of a distribution destination (see Levinson col. 4, lines 25-30, FIG. 36 is a diagram depicting a mapping engine configured to generate mapping data adaptively for autonomous vehicles responsive to changes in physical environments; see Levinson col. 37, lines 59-64, Map data 3659 may be transmitted to autonomous vehicle 3630 for storage in map repository 3605a and for use to facilitate localization as well as other functionalities; mapping engine 3654 may include one or more of the following: see Levinson col. 40, lines 29-34, an integrator 3651 to integrate sensor data, a calibrator 3652 to calibrate sensor data, a data change detector 3653 to detect changes in portions of map data, a tile generator 3656 to generate formatted map data, and a data change manager 3657 to manage implementation of changed map data, according to various examples), comprising:
data supplementing …(see Levinson col. 38, lines 40-50, Based on the changed portion of an environment, the autonomous vehicle controller may implement varying proportional amounts of map data in map repository 3605a and locally-generated map data to optimize localization. For example, an autonomous vehicle controller may generate hybrid map data composed of both remotely-generated map data and locally-generated map data to optimize the determination of the location or local pose of autonomous vehicle 3630. Further, an autonomous vehicle controller, upon detecting variation data, may cause transmission (at various bandwidths or data rates) of varying amounts of sensor-based data or other data to autonomous vehicle service platform);
a authoring step in which an authoring unit performs an editing process to enhance versatility of the input map data (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data);
a reliability determination step of determining reliability in accordance with a supplementary rate contained in supplementary data used for the data supplementation (see Levinson col. 38, line 58-col. 39,  lines 1-10, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device. Note that the above-described examples are not limiting, and any other map-related functionality for managing a fleet of autonomous vehicles may be implemented using mapping engine 3654 in view of detected changes in physical environments relative to map data); and
a reliability registration step for readably registering the reliability in the database in association with the versatile data having the versatility enhanced (see Levinson col. 14, lines 13-17, vehicle data controller 408 can control the rate at which local map data is received into autonomous vehicle service platform 408 as well as the frequency at which map updater 406 performs updating of the map data; see Levinson col. 14, lines 23-37, Autonomous vehicle fleet manager 703 is configured to coordinate the dispatching of autonomous vehicles 730 to optimize multiple variables, including an efficient use of battery power, times of travel, whether or not an air-conditioning unit in an autonomous vehicle 730 may be used during low charge states of a battery, etc., any or all of which may be monitored in view of optimizing cost functions associated with operating an autonomous vehicle service. An algorithm may be implemented to analyze a variety of variables with which to minimize costs or times of travel for a fleet of autonomous vehicles).
Mizoguchi expressly discloses detail level the map data … data supplementing a step in which a data supplementing unit supplements first detail level map data to increase the detail level map data (see Mizoguchi paragraph [0025], The map database DB includes two databases: a map database DBL that is, for example, referenced chiefly by the navigation unit 6, and a map database DBH that has more detailed data than that of the map database DBL…see Mizoguchi paragraph [0049], The data processing module 50 performs processing of updating the map database DB, and additionally performs processing of creating new data and adding the created new data when there is an area data of which are not present in the map database DB. When an instruction is issued to update the map database DB in accordance with a determination result of the update determining module 40, the map database DB is updated with the map data of the map database DB replaced with the update data. New map data are appropriately added to the map database DB in accordance with this processing of updating the map data).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Mizoguchi into the method of Levinson to have supplementing first detail level map data to increase the detail level of the map data.  Here, combining Mizoguchi with Levinson, which are both related to updating map database, improves Levinson, by providing system for accurately recognizing the difference between a detailed map database used for traveling control and the actual road situation and environment, keeping the database updated, and exerting accurate traveling control. (see Mizoguchi paragraph [0008]).


Response to arguments
	Applicant’s argument states that, see applicant’s argument pages 25-29, “Levington does not contemplate “correcting a data format and detail level of the map data to a required specification of a distribution destination”, as recited in claim 1”.  Examiner respectfully disagrees with the applicant’s argument because the combination of Levington with Mizoguchi discloses the recited elements of claim 1 including element recited in the claim “correcting a data format and detail level of the map data to a required specification of a distribution destination”. 
The invention describes system for generating map data for correcting...The body of the claim recites supplementing circuit, authoring circuit and a database for accumulating.  Levinson discloses, see Levinson des col. 40, lines 29-34, an integrator 3651 to integrate sensor data, a calibrator 3652 to calibrate sensor data, a data change detector 3653 to detect changes in portions of map data, a tile generator 3656 to generate formatted map data, and a data change manager 3657 to manage implementation of changed map data.  Levinson further discloses, see Levinson col. 38, line 50-col. 39, lines 1-10, an autonomous vehicle controller, upon detecting variation data, may cause transmission (at various bandwidths or data rates) of varying amounts of sensor-based data or other data to autonomous vehicle service platform 3601. …, subsets of sensor data 3607a, 3607b, 3607c, and 3607n may be transmitted (e.g., at appropriate data rates) to, for example, modify map data to form various degrees of updated map data in real-time (or near real-time), and to further perform one or more of the following: (1) evaluate and characterize differences in map data, (2) propagate updated portions of map data to other autonomous vehicles in the fleet, (3) generate a notification responsive to detecting map data differences to a tele-operator computing device, (4) generate a depiction of the environment (and the changed portion thereof), as sensed by various sensor devices 3604a, 3604b, 3604c, and 3604n, to display at any sufficient resolution in a user interface of a teleoperator computing device.  According to Levinson, see Levinson col. 38, lines 17-27, mapping engine 3654 may be configured to detect an object (or the absence of the object) associated with a portion of map data, as well as changes in the object (e.g., changes in color, size, etc.), and may be further configured to incorporate changes to an object into map data to adaptively form (e.g., automatically) an updated portion of the map data. Therefore, an updated portion of map data may be stored in map repository 3605a so as to enhance, among other things, the accuracy of localization functions for autonomous vehicle 3630 (as well as other autonomous vehicle controller functions, including planning and the like).
Mizoguchi also discloses that, see Mizoguchi paragraph [0026], the map database DBL for navigation has the current node Nk coupled with the former node Nk−1 and the next node Nk+1 via the respective links as illustrated in FIG. 2, and each link stores, for example, information on traffic lights, road signs, and buildings. Meanwhile, the high-definition map database DBH for traveling control has data points Pi, Pi+1, Pi+2, . . . between the node Nk and the node Nk+1 as illustrated in FIG. 3. This data point Pi retains road shape data such as the curvature, lane width, and road shoulder width of a road on which the subject vehicle 1 travels, and traveling control data such as the road azimuth, the type of road white line, and the number of lanes along with attribute data such as reliabilities and data update dates...

	Examiner relied upon Mizoguchi, (applicant’s admitted prior art) to teach detail level of the map data to a required specification of a distribution destination.  Mizoguchi discloses, see Mizoguchi paragraph [0025], The map database DB includes two databases: a map database DBL that is, for example, referenced chiefly by the navigation unit 6, and a map database DBH that has more detailed data than that of the map database DBL.  The combination of Levinson with Mizoguchi is proper reasonable and teaches the recited correcting a data format and detail level of the map data to a required specification of a distribution destination.  


  
Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finken (US 20190279247) discloses, see paragraph [0059],…, the geographic database 123 may include data for HD mapping. An HD map or HD map data may be provided to the devices 122 as a cloud-based service. The HD map may include one or more layers. Each layer may offer an additional level of detail for accurate and relevant support to connected and autonomous vehicles. The layers may include, for example, a road model, a lane model, and a localization model. The road model provides global coverage for vehicles to understand local insights beyond the range of its onboard sensors such as high-occupancy vehicle lanes, or country-specific road classification. The lane model may provide more precise, lane-level detail such as lane direction of travel, lane type, lane boundary, and lane marking types, to help self-driving vehicles make safer and more comfortable driving decisions. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164